DETAILED ACTION

Response to Amendment

	Amendments and response received 08/01/2022 have been entered. Claims 1-20 are currently pending in this application. Amendments and response are addressed hereinbelow.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hidekazu Nakashio (US 20140313529 A1).

Regarding claim 1, Nakashio discloses an image forming apparatus (¶ [29]) comprising: 
a communicator to receive print data (¶ [31]); 
an image forming unit (Fig. 1 numeral 115); and 
a processor (Fig. 1 numeral 102) to: 
control the image forming unit to perform image processing on the received print data (¶ [38-39]), and 
control the image forming unit to print the image-processed print data (¶ [38]), wherein the image processing is performed at a first level when the received print data is not a scan file (¶ [48]) and performed at a second level when the received print data is a scan file, the second level being higher than the first level (¶ [48]).

Regarding claim 4, Nakashio discloses the image forming apparatus of claim 1 (see rejection of claim 1), wherein the image processing includes using a lookup table for color conversion, performing edge enhancement, or performing half-toning (¶ [48]).

Regarding claim 12, Nakashio discloses a non-transitory computer readable recording medium encoded with instructions executable by a processor (¶ [148]), the computer readable recording medium comprising: 
instructions to control an image forming unit to perform image processing on received print data (see rejection of claim 1), and 
instructions to control the image forming unit to print the image-processed print data (see rejection of claim 1), 
wherein the image processing is performed at a first level when the received print data is not a scan file and performed at a second level when the received print data is a scan file, the second level being higher than the first level (see rejection of claim 1).

Regarding claim 13, Nakashio discloses an image forming apparatus (see rejection of claim 1) comprising: 
a communicator to receive print data (see rejection of claim 1); 
an image forming unit (see rejection of claim 1); and 
a processor (see rejection of claim 1) to: 
when the received print data is a scan file, control the image forming unit to perform image processing on the received print data according to a second method (Fig. 2 following workflow path s202 to s203), 
when the received print data is not a scan file, control the image forming unit to perform image processing on the received print data according to a first method (Fig. 2 following path s202 to s208), and 
control the image forming unit to print the image-processed print data (see rejection of claim 1), 
wherein the image processing according to the second method is performed at a second level and the image processing according to the first method is performed at a first level, the second level being higher than the first level (see rejection of claim 1 wherein the additional processing when receiving scan data indicates a “higher level” of processing).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hidekazu Nakashio (US 20140313529 A1) in view of Andrew M. Spencer et al (US 20120110601 A1).

Regarding claim 2, Nakashio discloses the image forming apparatus of claim 1 (see rejection of claim 1).
Nakashio fails to explicitly disclose wherein the processor is further to detect whether tag information is included in the received print data, the tag information indicating that the received print data is a scan file.
Spencer et al, in the same field of endeavor of determining processing requirements for output data based on whether the source data is scanned data or print data (¶ [23]), teaches the processor is further to detect whether tag information is included in the received print data, the tag information indicating that the received print data is a scan file (¶ [35]).
 It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Nakashio comprising controlling the image forming unit to print the image-processed print data, wherein the image processing is performed at a first level when the received print data is not a scan file and performed at a second level when the received print data is a scan file, the second level being higher than the first level to utilize the teachings of Spencer et al which teaches detecting whether tag information is included in the received print data, the tag information indicating that the received print data is a scan file to determine, based on system load or other performance parameters, the appropriate processing to be performed on the acquired data to efficiently output a desired result.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashio in view of Spencer et al as applied to claim 2 above, and further in view of Jun Okajima (US 20080239375 A1)

Regarding claim 3, Nakashio et al discloses the image forming apparatus of claim 2 (see rejection of claim 2).
Nakashio fails to explicitly disclose wherein the tag information includes model information or manufacturer information of a scanner that generated the scan file.
Okajima, in the same field of endeavor of storing tag information with a scan file (Abstract), teaches the tag information includes model information or manufacturer information of a scanner that generated the scan file (¶ [56]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image forming apparatus as disclosed by Nakashio comprising controlling the image forming unit to print the image-processed print data, wherein the image processing is performed at a first level when the received print data is not a scan file and performed at a second level when the received print data is a scan file, the second level being higher than the first level to utilize the teachings of Okajima which teaches the tag information includes model information or manufacturer information of a scanner that generated the scan file  to determine if the image file is created in a standardized image data format to distinguish from other company’s image data format which enables direct printing to meet a user’s expectations.

Regarding claim 14, Nakashio discloses the image forming apparatus of claim 13 (see rejection of claim 13, wherein the processor is further to detect whether tag information is included in the received print data, the tag information including model information or manufacturer information of a scanner that generated the scan file, the tag information indicating that the received print data is a scan file (see rejection of claim 3).

Response to Arguments

Applicant’s arguments, see response, filed 08/01/2022, with respect to the claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter

Claims 5-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
October 24, 2022